

(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)
EXHIBIT 10.42
AMENDMENT TO
AMENDED AND RESTATED LICENSE AGREEMENT
 
    THIS AMENDMENT TO AMENDED AND RESTATED LICENSE AGREEMENT (this “Amendment”)
is entered into as of this 22nd day of February, 2010 (the “Amendment Date”) by
and between TOYS “R” US – DELAWARE, INC., a Delaware corporation with offices
located at One Geoffrey Way, Wayne, New Jersey 07470 (“Licensor) and CPI CORP.,
a Delaware corporation with offices located at 1706 Washington Ave., St. Louis,
Missouri  63103 (“Licensee”) and amends  that certain Amended and Restated
License Agreement, made and entered into as of December 23, 2005, by and between
Licensor and Licensee as assignees from KIDDIE KANDIDS, LLC, (the
“Agreement”).    All capitalized terms used in this Amendment and not otherwise
defined in this Amendment shall have the meaning set forth in the Agreement.


R E C I T A L S:


WHEREAS, Kiddie Kandids, LLC ceased operating the Departments in all Stores and
filed for protection from its creditors under Chapter 7 of the United States
Bankruptcy Code in the Bankruptcy Court for the District of Utah in In re Kiddie
Kandids, LLC, Case No. 10-20334 (the “Bankruptcy Proceeding”);


WHEREAS, Licensee desires to acquire the Agreement and certain other Kiddie
Assets (as defined below) through the Bankruptcy Proceeding;


WHEREAS, Licensee has demonstrated, among other things, the financial and
operational abilities to perform under the Agreement, as amended by this
Amendment, to Licensor's satisfaction in Licensor's sole discretion; and


WHEREAS, in the event that Licensee acquires the Agreement and the Kiddie Assets
through the Bankruptcy Proceeding, and such acquisition of the Agreement and the
Kiddie Assets has been approved pursuant to a final, non-appealable order of the
presiding bankruptcy court on or before [***], then Licensee and Licensor desire
to amend the Agreement pursuant to this Amendment.


NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties, covenants and agreements herein contained, the
parties hereto agree that Agreement shall be amended as follows:


AMENDMENT


1.           Effect of Amendment.  (a) The obligations of Licensor to consummate
the transactions contemplated by this Amendment is subject to the fulfillment,
at or before the date that is five (5) Business Days after the satisfaction or
waiver of all the conditions set forth in this Section 1(a), to be satisfied
simultaneously with the closing (the “Closing Date”), of the following
conditions (the “Closing Conditions”), any one or more of which may be waived by
Licensor in its sole discretion:  (i) Licensee shall have acquired the Original
Agreement and certain assets of Kiddie Kandids, LLC (including any affiliates
thereof), including without limitation the Kiddie Kandids trademark and trade
name (and any other intellectual property rights associated therewith)
(collectively, the “Kiddie Assets”), and (ii) such acquisition of the Kiddie
Assets shall be pursuant to a final, non-appealable order of the presiding
bankruptcy court on or before  [***].


(b)           In the event that Licensee satisfies (or Licensor otherwise
waives) the Closing Conditions, then the following shall immediately occur:  (i)
this Amendment shall amend the Agreement;
 
 
1
 
 
 
(ii) Licensor shall waive and release Licensee from any breach under the
Agreement that occurred prior to the Closing Date and from any breach that
occurred prior to the Closing Date and is continuing until [***] after the
Closing Date; and (iii) License shall open and operate the Departments located
in   the Stores set forth on Schedule B attached hereto within [***] of the
Closing Date; provided, however, that Licensee shall work in good faith to open
all Departments as soon as practicable after the Closing Date.


 
2.           Amendment to Section 1(e) of the Agreement.  Section 1(e) of the
Agreement is hereby deleted in its entirety and replaced with the following:


“(e)           Standalone Studios” means photographic studios operated by
Licensee that are not located in Stores, including without limitation studios
operated by Licensee in hosted locations.”


3.           Amendment to Sections 3(a), (b) and (c) of the Agreement.  Sections
3 (a), (b) and (c) of the Agreement are hereby deleted in their entirety and
replaced with the following:


“3.           License
 
 
(a)
Licensor grants to Licensee an exclusive license to operate a Department in each
Store listed on Schedule B attached hereto pursuant to the terms and conditions
of this Agreement.  With respect to Stores in which a Department is not opened
and operated by Licensee (i.e., Stores not listed on Exhibit B attached hereto),
Licensor shall as soon as practicable after signing the Amendment but no later
than [***] after the Amendment Date deliver to Licensee a list of all Stores
(the “Additional Store List”) in which Licensee may choose to open and operate a
new Department (i.e., approximately [***] Stores). Within [***] days of Licensor
providing Licensee the Additional Store List, Licensee shall provide Licensor a
list of Stores where Licensee shall open and operate a new Department.  Licensee
shall open and operate new Departments in at least [***] of the Stores on the
Additional Store List as follows: (i) [***] new Departments (i.e., Departments
located in Stores on the Additional Store List) opened and operating on or
before [***] and, in addition, (ii) [***] new Departments opened and operating
on or before [***],  (collectively, the “Minimum Build Out Requirement”);
provided, however, that such Departments (i) are located in a prominent space in
the Store, (ii) are at least [***]  in size, and (iii) are at least [***] miles
from any other Stores that have a Department.  Licensor and Licensee shall
collaborate to develop a build-out schedule for such new Departments (i.e.,
Departments to be located in Stores on the Additional Store List), including
build-out specifications that are mutually acceptable to Licensor and Licensee.

 
 
(b)
Intentionally omitted.

 
 
(c)
Except as otherwise provided in this Agreement or agreed in writing by Licensee,
Licensor shall not allow any third party to operate a photo studio in any
Stores; provided, however, that no provision of this Agreement shall limit
Licensor’s right to sell any wares (e.g., picture frames, photo albums, etc.) or
to offer any photo finishing services (e.g., photo development kiosks), in
Stores in which Licensee operates a photo studio.  Notwithstanding anything
herein to the contrary, if Licensee defaults on its commitment to open and
operate new Departments in accordance with the Minimum Build Out Requirement and
does not cure such default by [***], then as the exclusive remedy for Licensee’s
breach of the Minimum Build Out Requirement, commencing on [***] and continuing
for each year of the Term thereafter (as further set forth in Item 5 of the
Appendix), Licensee shall pay Licensor an annual payment equal to the amount
obtained by multiplying [***] times the difference between [***] minus the
number of new Departments actually opened by Licensee in accordance with the
Minimum Build

 
 
2
 
 
 
 
 
Out Requirement (the “Build Out Shortfall Amount”); provided, however, that (i)
from [***], Licensee shall have the right to cure any default in its commitment
to open and operate new Departments in accordance with the Minimum BuildOut
Requirement and (ii) the Build Out Shortfall Amount payable commencing on [***]
shall be reduced by an amount equal to the sum of the number of new Departments
(if any) opened by Licensee during the period from [***] through [***]
multiplied by [***].   Licensee shall not be deemed to be in default under
Section 3(a) for (1) any noncompliance that is due to Licensor’s material
interference or breach of its obligations under this Agreement or (2) an event
of Force Majeure.”

 
4.           Amendment to Section 4 of the Agreement.  Section 4 of the
Agreement is hereby amended by adding new sentences at the end of Section 4 as
follows:


 
“Notwithstanding anything to the contrary under this Agreement, during the Term
and in perpetuity thereafter, Licensee shall not operate any Standalone Studio
branded with or operated under the Kiddie Kandids name or any derivative name or
substantially similar name to Kiddie Kandids in third party hosted locations,
including without limitation in any store branded as or under common control
with stores branded as Sears, Walmart, K-Mart, Target, Buy Buy Baby, Baby Depot
or Burlington Coat Factory. For the avoidance of doubt, nothing herein shall
restrict Licensee’s ability to operate Standalone Studios under the Kiddie
Kandids name in non-hosted venues including, without limitation, malls, shopping
centers or freestanding locations; provided, however, that Licensee shall not
open any new standalone Kiddie Kandids studio on or after the Closing Date that
is located less than or equal to [***] miles from any Department.  This
paragraph shall survive expiration or earlier termination of this Agreement.”



5.           Amendment to Section 7(e) of the Agreement.  Section 7(e) of the
Agreement is hereby deleted in its entirety and replaced with the following:


“(e)           Subject to Section 1(b)(iii) of the Amendment to the Agreement
dated February 22, 2010, and except in an Event of Force Majeure as set forth
under Section 27(f) of the Agreement, Licensee shall at all times during the
Term keep open and operate the Departments in compliance with Schedule A
attached hereto, and provide adequate staffing, employees, equipment and
inventory in connection with each Department to satisfy the customer demand for
the Wares and Services at the Department during such days and times.  At all
times during the Term, Licensee shall use its commercially reasonable efforts to
increase Gross Sales.


Notwithstanding anything to the contrary under this Agreement, including without
limitation the provisions set forth under Section 22 and Section 23 of this
Agreement, subject to Section 1(b)(iii) of the Amendment to the Agreement dated
February 22, 2010, in the event that Licensee ceases to conduct operations at
[***] Departments for [***] days or more and, in any such case, Licensee does
not resume operations at all such Departments within [***] days after written
notice is provided to Licensee, except to the extent, if any, that such failure
to resume operations is due to (A) a Force Majeure as set forth under Section
27(f) of the Agreement, or (B) a breach by Licensor of its obligations under
this Agreement, then Licensor may immediately terminate this Agreement.”
 
 6.           Amendment to Section 8(a) of the Agreement.  Section 8(a) of the
Agreement is hereby deleted in its entirety and replaced with the following:
 
“(a) Departments Located in Existing Stores


Licensor shall provide the Departments in each Store listed on Schedule B
attached hereto on an AS IS basis.”


 
 
3
 
 
7.           Amendment to Section 8(b) of the Agreement.  Section 8(b) of the
Agreement is hereby deleted in its entirety and replaced with the following:
 
“(b) Departments Located in Stores on the Additional Store List


Licensor and Licensee shall mutually agree upon the location of any new
Department to be located in a Store on the Additional Store List.  Licensee
shall provide Licensor a copy of Licensee’s construction drawings in connection
with any new Department to be located in a Store on the Additional Store List,
which construction drawings shall be subject to Licensor’s prior approval, which
shall not be unreasonably withheld.  [***].  Licensee shall use contractors
recommended or approved by Licensor to construct such Departments, provided the
fees and expenses charged by such contractors to Licensee are commercially
reasonable.  [***].”
 
8.           Amendment to Section 8(c) of the Agreement.  Section 8(c) of the
Agreement is hereby deleted in its entirety and replaced with the following:
 
“(c) Relocation of Departments
 
Licensor may require the relocation of a Department to a different space in the
same Store with the prior written consent of the Licensee, such consent not to
be unreasonably withheld; provided that it shall not be unreasonable for
Licensee to withhold its consent to such relocation if the space to which
Licensor proposes to move the Department is not substantially comparable in
exposure to the space in which the Department was previously located, the space
for the new location is less than [***] in size, or the space for the new
location is not reasonably adequate to accommodate the actual sales volume of
the Department; provided further that Licensor shall bear the costs and expenses
associated with any such relocation, and Licensor shall promptly reimburse
Licensee for any out-of-pocket costs and expenses actually incurred by Licensee
in connection with any such relocation.”
 
9.           Amendment to Entire Agreement.  The Agreement is hereby amended by
inserting Schedule A as attached to this Amendment immediately following Annex
III to the Agreement.
 
10.           Amendment to Entire Agreement.  The Agreement is hereby amended by
deleting Annex I to the Agreement in its entirety.


11.           Amendment to Section 13(e) of the Agreement.  Section 13(e) of the
Agreement is hereby deleted in its entirety and replaced with the following:


***


12.           Amendment to Section 15 of the Agreement. The Agreement is hereby
amended by adding the following sentence as a new sentence at the end of Section
15 of the Agreement:


“If and when requested by Licensee, Licensor shall execute and deliver a
collateral access agreement in a form reasonably acceptable to Licensor and
Licensor shall execute and deliver to Licensee such other documents in form
reasonable acceptable to Licensor as Licensee may reasonably request to confirm
Licensee’s sole ownership of all equipment, furniture, fixtures and supplies.”


 
4
 
 
13.           Amendment to Section 22(g) of the Agreement.  Section 22(g) of the
Agreement is hereby deleted in its entirety and replaced with the following:


“(g)           If, for any fiscal year running from February 1st through January
31st during the Term of this Agreement other than [***], the Gross Sales from
the operation of more than [***] Departments located in Stores that have been in
operation for at least [***] shall be less than [***], then the inclusion of
such Departments (excluding [***] Departments selected by Licensee) in this
Agreement may be terminated by Licensor by giving at least sixty (60) days’
prior written notice of the effective date of such termination to Licensee no
later than sixty (60) days following the expiration of the aforementioned fiscal
year.”


14.           Amendment to Section 22(h) of the Agreement.  Section 22(h) of the
Agreement is hereby deleted in its entirety and replaced with the following:


“(h)           If, for any fiscal year running from February 1st through January
31st during the Term of this Agreement other than [***], the Gross Sales from
the operation of any Department shall be less than [***], then the inclusion of
such Department in this Agreement may be terminated by Licensee by giving at
least sixty (60) days’ prior written notice of the effective date of such
termination to Licensor no later than sixty (60) days following the expiration
of the aforementioned fiscal year.”


15.           Amendment to Section 22 of the Agreement.  Section 22 of the
Agreement is hereby amended by adding a new Section 22(j) immediately after
Section 22(i) as follows:


“(j)    Notwithstanding anything to the contrary under this Agreement, including
without limitation as set forth under any other subsection of Section 22 and
under Section 23, Licensor may upon sixty (60) days prior written notice and
without any reason and without any penalty, instruct Licensee to close up to
[***] Departments during the Term; provided, however, that Licensor may not
instruct Licensee to close more than [***] Departments during any twelve (12)
month period or to close any Departments  between September 1 and  December 31
of any calendar year during the Term.  For each Department closed pursuant to
this Section 22(j) Licensor shall reimburse Licensee for Licensee’s investment
in constructing, opening and operating the Department (the “Investment”),
depreciated on a straight-line monthly basis commencing on the Closing Date (for
Departments located in Stores on Schedule B) and commencing on the date the
Department opens (for Department located in Stores on the Additional Store List)
and ending on the expiration of the Term; provided, however, that the Investment
shall not exceed (i) [***]  for any Departments located in a Store listed on
Schedule B and (ii) [***] for any new Department opened by Licensor in Stores on
the Additional Store List.


 In the event that Licensor instructs Licensee to close any Department pursuant
to this Section 22 (j), Licensee shall close such Department in accordance with
Section 23 of this Agreement.”


16.           Amendment to Section 25 (a) of the Agreement.  Section 25 (a) of
the Agreement is hereby deleted in its entirety and replaced with the following:


“(a)  Intentionally omitted.”


17.           Amendment to Sections 27(c) of the Agreement.  Section 27(c) of
the Agreement is hereby deleted in its entirety and replaced with the following:
 
 

 
 
5
 
 
“(c)           Notices – Any notice required or permitted to be given hereunder
shall be in writing and may be given by confirmed facsimile transmission,
express courier, email or overnight mail, or registered or certified mail,
return receipt requested, postage prepaid, addressed to the part to whom the
notice is to be given at the following addresses (or to such other and further
addresses as the parties may hereafter designate by like notice similarly sent):


In the case of Licensor:


Toys “R” Us
One Geoffrey Way
Wayne, New Jersey  07470
Attention:  Alex Goldelman
Facsimile Number: (973) 617 - 4007


With a copy to:


Toys “R” Us
One Geoffrey Way
Wayne, New Jersey  07470
Attention:  General Counsel
Facsimile Number: (973) 617 - 4043


In the case of Licensee:


CPI Corp.
1706 Washington Ave.
St. Louis, Missouri  63103
Attention:  Dale Heins
Facsimile Number:  (314) 231 - 8150


With a copy to: General Counsel”


18.           Amendment to Sections 27(f) of the Agreement.   Section 27(f) of
the Agreement is hereby deleted in its entirety and replaced with the following:


“(f)           Force Majeure - If either party is prevented from performing any
of its obligations hereunder (other than the payment of money) by reason of
fire, flood, windstorm, other act of God, labor dispute, act of government or
any other unforeseen cause beyond the reasonable control of such party (any such
event or circumstances being hereinafter called an “Event of Force Majeure”)
such party shall be excused from performing its obligations hereunder which such
Event of Force Majeure prevents it from performing; provided, however, that if
the Event of Force Majeure continues for more than thirty (30) days, any party
may terminate this Agreement with respect to any Department and Store affected
by the Force Majeure by giving thirty (30) days' prior written notice to the
non-terminating party or parties, unless the non-terminating party resumes
performance within such thirty (30) days. The termination of this Agreement with
respect to any location affected by an Event of Force Majeure pursuant to the
preceding sentence shall not operate to release either party from any liability,
which is attributable to an act, or the failure to act, which occurred prior to
the termination date.”


 
6
 
 
19.           Amendment to Item 1 of Appendix to Amended and Restated License
Agreement.  Item 1 of Appendix to Amended and Restated License Agreement is
hereby deleted in its entirety and replaced with the following:


“Item 1
  TERM:  The Term of this Agreement shall commence as of the Effective Date and
shall continue until January 31, 2016.”



20.           Amendment to Item 4 of Appendix to Amended and Restated License
Agreement.  Item 4 of Appendix to Amended and Restated License Agreement is
hereby deleted in its entirety and replaced with the following:


“Item 4                        DESCRIPTION OF DEPARTMENT & STORE LOCATIONS:  The
Departments will occupy the current amount of space in each of the Stores set
forth on Schedule B attached hereto; provided that any new Departments opened
after the Amendment Date shall be at [***] in size.  Licensor shall not
otherwise impair the visibility or attractiveness of any Department through the
placement of its products or other property within any Store.


Licensor and Licensee shall revise Schedule B attached hereto in order to update
the list of Stores in which Departments are operating under this Agreement as
new Departments are opened or existing Departments are closed.”


21.           Amendment to Entire Agreement.  The Agreement is hereby amended by
inserting Schedule B as attached to this Amendment immediately following
Schedule A to the Agreement.


22.            Amendment to Item 5 of Appendix to Amended and Restated License
Agreement.  Item 5 of Appendix to Amended and Restated License Agreement is
hereby deleted in its entirety and replaced with the following:


“Item 5. FEES:  [***].”


23.           Confidentiality.   Except as agreed to by the parties in writing
or otherwise required by the court presiding over the Bankruptcy Proceeding (the
“Bankruptcy Court”), this Amendment and all terms and conditions set forth
herein shall be held in confidence and shall otherwise be subject to the
provisions of Section 24 of the Agreement; provided, however, that the parties
shall disclose the existence of this Amendment to the Trustee and the Bankruptcy
Court; provided, further, either party may request that the Bankruptcy Court
authorize the submission of this Amendment to the court under seal, and the
parties shall submit this Amendment to the Trustee upon the Trustee’s execution
of a non-disclosure agreement reasonably acceptable to the parties.


24.           Except as expressly amended by this Amendment, the Agreement shall
remain in full force and effect, and each party reserves all of their rights
under the Agreement.  Nothing herein shall be deemed a waiver of any right or
obligation of the parties, except as expressly set forth in this
Amendment.  References in the Agreement to “this Agreement” shall mean the
Agreement as amended hereby.


[Remainder of page intentionally left blank; signature page to follow]

 
7
 
 

IN WITNESS WHEREOF, the parties have signed this Amendment as of the day and
year first written above.


 
 

  TOYS "R" US - DELAWARE, INC.          
 
By:
/s/Alex Goldelman       Alex Goldelman       Vice President - Business
Development          

 
 

  CPI CORP.          
 
By:
/s/Renato Cataldo       Renato Cataldo       President, Chief Executive Officer
         

 
 
 
 
 
 
 
 



 
8
 
 

SCHEDULE A


Licensee shall operate each Department during the following hours of operation
and at such additional times (subject to the Store operating hours) as Licensee
deems necessary to meet customer demand:  
 




[***Operating hours-proprietary]












































































 
 
 
 
9
 
 


Schedule B


Stores and Departments


Departments as of the Amendment Date:



   
Store
Property
BRU Standalones
 
5669
Tustin, CA
5693
Ontario, CA
6546
Lake Forest
5672
Brea, CA
5678
Cerritos, CA
5680
Torrance, CA
6463
Westminister, CA
9568
Midvale
9579
Highland Ranch, CO
6521
Aurora
5674
Las Vegas, NV
9570
Tukwila
9571
Clackamas
9572
Clackamas
9574
Tigard
6493
Tacoma
5668
W. Covina, CA
5675
Oxnard, CA
5676
Calabas, CA
5677
Van Nuys, CA
6431
Union City, CA
9566
Pleasanton, CA
9569
San Jose
5692
Fresno, CA
6447
Folsom, CA
9573
Modesto CA
9580
Roseville, CA
5670
Tempe, AZ
5671
La Mesa, CA

 

 
10
 
 



6534
Chula Vista,CA
6557
Mira Mesa CA
9581
Vista, CA
6465
Scottsdale, AZ
9544
Sugarland
9546
Katy
9547
H - Cypress
9555
Houston
9588
Baybrook
9586
Chesterfield
9236
Schaumburg
9238
Naperville
9246
Burbank
9248
Orland Park
9258
Lombard
9285
Niles
9293
Vernon Hills
9542
Lewisville
9552
Arlington
9554
Plano
9557
Austin
9562
Mesquite, TX
9582
Hulen, TX
7708
Hurst
9549
Ingram, TX
9558
San Antonio TX
9247
Sterling Heights
9249
Northville
9250
Roseville, MI
6545
Roseville, MN
6551
Woodbury, MN
9560
Richfield, MN
9576
Maple Grove, MN
6547
Brookfield, WI
6409
Boca Raton, FL
8826
Coral Way
8856
Orlando
8857
Kendall
8861
Pembroke Pines

 
 
 
 
11
 
 

 
8865
Lauderhill
8879
West Palm Beach, FL
6414
Silver Springs, MD
6370
Deptford, NJ
6373
Mays Landing, NJ
6379
Cherry Hill, NJ
6376
Christiana, DE
6428
Orange Park, FL
8854
Kennesaw, GA
8864
Alpharetta, GA
8891
Gwinnett, GA
8892
Dunwoody, GA
6380
Baileys Crossroads
8882
Chesapeake
8884
Chantilly
8885
Potomac Mills
8886
Richmond
6383
Braintree, MA
6384
Peabody, MA
6385
Warwick, RI
6388
N. Attleboro, MA
6430
Portland ME
6443
Everett MA
6450
Framingham MA
6459
Salem NH
6468
Millbury MA
6492
Nashua NH
6555
Holyoke MA
6357
Westbury, NY
6374
Sayville, NY
6378
Commack, NY
6389
College Point, NY
6410
Nanuet, NY
6411
Yonkers, NY
6424
Massapequa, NY
6444
Staten Island, NY
6455
Brooklyn, NY
6538
Union Square, NJ
6358
Eatontown, NJ

 
 
 
 
12
 
 

 
6369
N. Brunswick, NJ
6375
Bridgewater, NJ
6377
Union, NJ
6386
Paramus, NJ
6479
Mt. Olive, NJ
6481
Manalapan, NJ
6503
East Hanover, NJ
6533
West Windsor, NJ
6539
Totowa, NJ
6371
Bensalem, PA
6372
Fairless Hills, PA
6462
Montgomeryville, PA
6387
Whitehall
6454
Exton
9239
Reynoldsburg, OH
9241
N. Canton, OH
9242
Dublin, OH
9244
Forest Park, OH
6478
Cranberry
9284
North Olmstead
9541
St. Louis
6449
Springfield
6392
West Hartford
   
TRU Superstores
6583
Redlands
8727
New Tampa
5618
Moreno Valley
8729
Jacksonville





13

 
 
 
 



AMENDED AND RESTATED
 
LICENSE AGREEMENT
 
THIS AMENDED AND RESTATED LICENSE AGREEMENT (this "Agreement") is made and
entered into as of this 23rd day of December, 2005 (the "Effective Date"), by
and among TOYS "R" US - DELAWARE, INC. d/b/a BABIES "R" US ("Licensor") and
KIDDIE KANDIDS, LLC, a Delaware limited liability company ("Licensee"), and
amends and restates in its entirety that certain Agreement for Licensed
Department Operations, made and entered into as of October 3, 2001, as amended,
by and between Baby Superstore, Inc. d/b/a Babies "R" Us and RWS Enterprises
d/b/a Kiddie Kandids (the "Original Agreement").
 
RECITALS
 
WHEREAS Licensee wishes to license space in one or more Babies "R" Us stores of
Licensor as set forth on the Appendix attached hereto;
 
WHEREAS Licensor desires to license such space in one or more Babies "R" Us
stores to Licensee in accordance with the terms and conditions of this
Agreement; and
 
WHEREAS Licensor and Licensee desire to, and do hereby, amend and restate the
Original Agreement in its entirety.
 
NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, Licensor and Licensee hereby agree
as follows:
 
AGREEMENT
 
1.  
Definitions

 
In this Agreement, the following terms have the following meanings:
 
(a)  
"Department" means the gross floor area in each Store in which Licensee is
licensed under this Agreement to sell Wares and Services.

 
(b)  
"Gross Sales" means all of the gross receipts paid at and through Licensor's
point of sale registers pursuant to Section 10, whether for cash, check, credit,
exchange or otherwise, from all business conducted in, from or in connection
with the operation of a Department by Licensee, including, without limitation,
mail and telephone orders, and delivery, shipping insurance, and travel charges
received or filled in a Department, but excluding therefrom (1) sales taxes or
purchase taxes levied directly on sales or purchases and collected from
customers, provided that specific record is made at the time of each sale of the
amount of such tax and the amount thereof is separately charged to the customer,
and (2) the amount of any cash or credit actually refunded in respect of any
sale of Wares or Services, provided that the sale price was included in Gross
Sales.

 
 
 
 
 
 
 
(c)  
"Person" means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, joint venture,
unincorporated association or other entity.

 
(d)  
"Services" means the services set forth in the Appendix attached hereto and as
amended in writing by mutual agreement from time to time and any other services
which Licensor permits Licensee to offer for sale to customers.

 
(e)  
DELETED AND REPLACED BY AMENDMENT

 
(f)  
"Store" means a Babies "R" Us branded store owned or leased by Licensor.

 
(g)  
"Wares" means the products and accessories set forth in the Appendix attached
hereto and as amended by mutual agreement in writing from time to time and any
other goods which Licensor permits Licensee to offer for sale to customers.

 
2.  
Interpretation

 
In the event of any conflict between the provisions of the Appendix and any
other provision of the Agreement, the provisions of the Appendix shall prevail.
 
3.  
License

 
(a)  
DELETED AND REPLACED BY AMENDMENT

 
(b)  
DELETED

 
(c)  
DELETED AND REPLACED BY AMENDMENT

 
4.  
Name

 
Each Department is to be operated under the name Kiddie Kandids® or such other
name(s) as Licensee may designate in the future, subject to Licensor's approval
of any new name(s), which approval may not be unreasonably withheld. Licensor
hereby acknowledges and agrees that Licensee shall retain all right, title or
interest in or to the Kiddie Kandids® name, and that Licensor shall not acquire
any such right, title or interest pursuant to this Agreement or otherwise.
 
SUPPLEMENTED BY AMENDMENT
 
5.  
License Fee

 
In consideration of the license granted above, Licensee agrees to pay the
License Fee set forth in the Appendix.
 
6.  
Term

 
The term of this Agreement shall be as set forth in the Appendix.
 
2
 
 
 
 
 
 
 
7.  
Operation of Department; Department Hours

 
(a)  
Licensee shall operate each Department in accordance with such policies of
Licensor of which Licensor has advised the senior management of Licensee in
reasonable detail prior to the date of this Agreement.   Except as set forth in
the preceding sentence, Licensee shall operate each Department in accordance
with its past custom and practice, as may be modified by Licensee with the
approval of Licensor, which approval will not be unreasonably withheld.

 
(b)  
All Wares must be approved by Licensor in writing before being offered for sale
in a Department by Licensee.  Licensee shall submit all requests for additional
Wares to Licensor in writing.  Licensor will use its best efforts to approve or
disapprove such requests in writing (including via email) within seven (7) days
after Licensor's receipt of a written request from Licensee.  In the event that
Licensor fails to respond to Licensee within such seven (7) day period, then
Licensee may send a second written request to Licensor.  In the event that
Licensor fails to respond to such second written request in writing within seven
(7) days after Licensor's receipt of such second written request, then the
request shall be deemed approved by Licensor.

 
(c)  
Licensee shall use commercially reasonable efforts to promote, in the aggregate,
the Wares and Services of each Department.

 
(d)  
In the event of a dispute with or complaint from any customer of Licensee
regarding a Ware or Service sold at a Department, which complaint is not
resolved promptly by Licensee, Licensor's manager of that Store and Licensee's
manager of that Department will attempt to resolve the matter on terms
acceptable to Licensor, Licensee and the customer.  If they are unable to do so,
the director of operations or similarly situated representative of Licensee and
the Director or Vice President of Licensor will work in good faith to resolve
the dispute on mutually agreeable terms expeditiously.

 
(e)  
DELETED AND REPLACD BY AMENDMENT

 
(f)  
With respect to each Store in which a Department is located, Licensee shall only
sell its Wares and Services in such Department except as otherwise provided for
in this Agreement or agreed to in writing by Licensor and Licensee.

 
8.  
Preparation of Store: Relocation of Department

 
(a), (b) and (c) DELETED AND REPLACED BY AMENDMENT
 
(d)  
Remodeling or Redecorating of Existing Departments

 
Licensor shall bear the costs and expenses of any remodeling or redecorating of
an existing Department necessitated by the remodeling or redecorating of the
Store in which such Department is located; provided, however, that Licensee
shall be responsible for costs and expenses required for the normal maintenance
and repairs to the Department.
 
 
3
 
 
 
 
 
9.  
Employees of Licensee

 
(a)  
Subject to all applicable law, Licensee is and shall continue to be an
independent contractor and shall have exclusive control over the operation of
its Departments and the conduct of its employees. Licensee shall recruit,
employ, train and discipline its employees as it deems appropriate, provided
that, to the extent permitted under applicable law, Licensee shall, at its own
expense, (i) take commercially reasonable measures to confirm that all new
employees assigned to the Departments do not possess felony criminal records;
(ii) when commercially reasonable and in accordance with its past custom and
practice, drug test employees assigned to the Departments whom Licensee
reasonably believes to be abusing illegal drugs during work hours; and (iii)
comply with all laws governing the employment practices of Licensee at the
Stores. Licensee shall be responsible for the acts and omissions of persons
employed by it at the Stores and shall cause such employees to observe such
policies of Licensor as are applicable to Licensee and, through it, Licensee's
employees, pursuant to Section 7 above.

 
(b)  
Licensee shall have the right to appoint or hire independent contractors to
provide Services or sell Wares in any Department, subject to the following:

 
(i)  
The appointment or hiring of an independent contractor shall not relieve the
Licensee from any of the obligations and duties of Licensee under this
Agreement.

 
(ii)  
The License granted hereunder shall not be assigned in whole or in part to the
independent contractor.

 
(iii)  
The Licensee shall guarantee the performance of the independent contractor under
this Agreement, and Licensor shall have the right to look to Licensee for
performance hereunder without any notice or proceeding against the independent
contractor.

 
(iv)  
The independent contractor shall otherwise be subject to all the terms and
conditions of this Agreement to the same extent that an employee of Licensee
would be subject to such terms and conditions.

 
10.  
Sales Processing. Sales Report and Settlement

 
(a)  
All payments originating at the Department (whether in cash, check, credit,
exchange or otherwise), for sales and services transactions by Licensee
resulting from the Department shall be paid at and through the Licensor's point
of sales registers (such payments, the "Applicable Payments"). Settlement shall
be made by Licensor with the Licensee on the basis of one-week accounting
periods beginning each Sunday and ending each Saturday (each a "Payment
Period"). Not later than four (4) business days after the end of each Payment
Period (i.e. by the Thursday following the Payment Period), Licensor shall make
a settlement with Licensee for the immediately preceding Payment Period by
paying to Licensee an amount (the "Settlement Amount") equal to (i) the amount
of Applicable Payments made during such Payment Period, less (ii) the License
Fee owed by Licensee with respect to such Payment Period, and less (iii) all
sales taxes arising from the Applicable Payments made during such Payment Period
and actually collected from customers and turned over to the applicable taxing
authorities by Licensor. Payment of the Settlement Amount shall be by automated
clearing house (ACH) of immediately available funds to an account designated in
advance by Licensee.

 
 
4
 
 
 
 
 
 
 
(b)  
Licensor acknowledges that each Settlement Amount represents a significant
portion of the revenues of Licensee and that Licensor's failure to pay a
Settlement Amount when due will cause Licensee to suffer immediate and material
harm. Licensor also acknowledges that, even while held by Licensor, Licensor
will own no interest in any Settlement Amount.  Thus, in addition to all other
remedies available to Licensee, if Licensor fails to pay (i) a Settlement Amount
within [***] days of its due date, (ii) [***] or more Settlement Amounts during
a [***] month period within [***] days of their respective due date, or (iii)
[***] or more Settlement Amounts during the Term within [***] of their
respective due date, interest at the rate of LIBOR (as announced by the Wall
Street Journal from time-to-time) plus [***] percent [***%)] will accrue on all
Settlement Amounts not paid by their respective due dates; provided, however,
that Licensee shall provide Licensor notice prior to assessing such interest on
any Settlement Amounts not paid.  Notwithstanding the foregoing,  the parties
acknowledge and agree that the provisions of this Section 10(b) shall not apply
to (1) any Settlement Amounts that are the subject of a bona fide dispute
between the parties or (2) any failure by Licensor to pay any portion of a
Settlement Amount as a result of a cleric or processing error (i.e., an
unintentional act or omission of Licensor) which may be discovered during an
audit by either party.

 
11.  
Audit of Records

 
Licensor and Licensee shall each keep full, complete, current and accurate
records relating to the business transacted in each Store (including all such
business taken into account in the calculation of Gross Sales) in accordance
with generally accepted accounting principles consistently applied. Licensor and
Licensee shall each be granted access to the others records regarding such
business at any reasonable time and from time to time for the purpose of
inspection, examination or audit. Licensor and Licensee shall provide each other
with any additional information relating to Gross Sales as either party may
reasonable request. All records and related information shall be retained for at
least one year from the expiration of the accounting period to which they
relate, or in the event of an audit or a controversy between the parties
regarding amounts payable hereunder, until such audit or controversy is finally
determined.
 
12.  
Fixtures

 
(a)  
Subject to Section 16 below, Licensee shall, at its own expense, (a) fully
furnish and equip the Departments with furniture, fixtures, operating equipment
and appliances, which items so furnished by the Licensee shall be owned by the
Licensee, and (b) maintain the Department and all such furniture, fixtures,
operating equipment and appliances in good condition and repair. For the
avoidance of doubt, Licensee shall, at is own expense, be responsible for
furnishing and equipping each Department with the following: (i) wood glass
wall, (ii) truss system, (iii) subject to Section 16 below, MEO related expenses
(i.e., phone and electric lines, lighting and paint), (iv) Kiddie Kandids
overhead signage, and (v) all chairs, stools, tables and other furniture;
provided that Licensor shall be responsible to order and obtain all such items
listed above on behalf of Licensee. Licensee shall be responsible to pay all of
the invoices with regard to such items directly and to reimburse Licensor for
its reasonable, out-of-pocket costs and expenses actually incurred with regard
to such items.

 
5
 
 
 
 
 
 
 
(b)  
The layout of the Departments, and all furniture, fixtures, operating equipment
and appliances and all contractors and labor used by Licensee to perform work
with respect to the Departments, must at all times be reasonably acceptable to
Licensor, and no liens, charges or encumbrances shall be created in connection
with the performance of such work.

 
13.  
Advertising and Customer Data

 
(a)  
Licensor and Licensee agree to cooperate and collaborate with respect to the
advertising and marketing of the Wares and Services, it being understood that
such advertising and marketing will serve to increase foot traffic in the
Stores, drive sales and otherwise benefit each of the parties hereto. Without
limiting the generality of the foregoing. Licensor and Licensee hereby agree to
undertake the mutual advertising and marketing activities set forth on Annex II
attached hereto.

 
(b)  
Any marketing or advertising conducted by Licensee in markets where it operates
Departments will include references to any such Departments and, at Licensor's
request, the Stores in which such Departments are located.  In the event that
Licensee offers any discounts, deals, coupons or other promotions in connection
with or to customers of Standalone Studios located in the same market as a Store
with a Department, then Licensee shall offer the same promotional terms and
conditions in connection with or to customers of such Department to the extent
the Wares and Services on which the promotion was offered are the same as Wares
and Services sold in the Department.

 
(c)  
Any marketing efforts implemented by Licensee that refer to the Stores or
Departments will be at its cost and expense, and any marketing efforts
implemented by Licensor that include the Departments will be at its cost and
expense.

 
(d)  
Licensee shall not state in any advertisement or promotional material that
refers to a Store the fact that Licensee is going out of business or that
Licensee's license under this Agreement has been terminated.

 
(e)  
DELETED AND REPLACED BY AMENDMENT

 
 
6
 
 
 
 
 
 
(f)  
Licensee shall post the disclaimer attached hereto as Annex III (the
"Disclaimer") in a visible place near the entrance of each Department, and shall
include the Disclaimer on any order forms or other written materials provided at
or in connection with the Department that in any way request, solicit or gather
customer information or data.

 
14.  
Name and Display

 
(a)  
All display material and signs for use in connection with a Department shall be
subject to the prior written approval of Licensor and shall be paid for by
Licensee. Licensee shall submit all requests for materials and signs to Licensor
in writing. Licensor will use its best efforts to approve or disapprove such
requests in writing within [***] days after Licensor's receipt of a written
request from Licensee. In the event that Licensor fails to respond to Licensee
within such [***] day period, then Licensee may send a second written request to
Licensor. In the event that Licensor fails to respond to such second written
request in writing within [***] days after Licensor's receipt of such second
written request, then the request shall be deemed approved by Licensor.

 
(b)  
Licensee shall not, without Licensor's prior written consent, use in any
marketing material, advertisements or for any other purpose, any of Licensor's
or its Affiliate's trade names, trademarks or other styles and marks, or other
intellectual property ("Licensor's Marks").  Each use by Licensee of Licensor's
Marks on display material, signs, specialty supplies, Department cards,
stationary, boxes and wrapping paper or other sales paraphernalia ("Sales
Material") shall be subject to the prior written approval of Licensor in each
instance. Under no circumstances shall Licensor's silence in connection with
Licensee's request for use of Licensor's Marks be deemed approval.  Licensee
shall, on demand by Licensor, immediately discontinue any use of Licensor's
Marks and withdraw any of Licensor's Sales Material that has not received the
prior written approval of Licensor. Licensee acknowledges that Licensee owns no
right, title and interest in or to the Licensor's Marks, and agrees not to
contest Licensor's or Geoffrey, Inc.'s rights therein throughout the world.
Licensee further agrees not to cause to be done any act or thing to impair any
part of such right, title and interest.  All uses of Licensor's Marks by
Licensee shall inure to the benefit of Licensor or Geoffrey, Inc. Licensee shall
at no time adopt or use any word or mark which is likely to be similar to or
confused with Licensor's Marks. At Licensor's expense, Licensee shall cooperate
fully and promptly with Licensor's or Geoffrey, Inc.'s requests for assistance
in carrying out the terms of this section including, but not limited to, the
signing of any documents that convey to or otherwise confirm Licensor's or
Geoffrey, Inc.'s ownership of Licensor's Marks.

 
(c)  
Licensor shall not, without Licensee's prior written consent, use in any
marketing materials, advertisements or for any other purpose, any of Licensee's
or its Affiliates' trade names, trademarks or other styles and marks, or other
intellectual property ("Licensee's Marks").  Each use by Licensor of Licensee's
Marks on Sales Material shall be subject to the prior written approval of
Licensee in each instance. Under no circumstances shall Licensee's silence in
connection with Licensor's request for use of Licensee's Marks be deemed
approval. Licensor shall, on demand by Licensee, immediately discontinue any use
of Licensee's Marks and withdraw any of Licensee's Sales Material that has not
received the prior written approval of Licensee. Licensor acknowledges that
Licensor owns no right, title and interest in or to the Licensee's Marks, and
agrees not to contest Licensee's rights therein throughout the world. Licensor
further agrees not to cause to be done any act or thing to impair any part of
such right, title and interest. All uses of Licensee's Marks by Licensor shall
inure to the benefit of Licensee. Licensor shall at no time adopt or use any
word or mark which is likely to be similar to or confused with Licensee's Marks.
At Licensee's expense, Licensor shall cooperate fully and promptly with
Licensee's requests for assistance in carrying out the terms of this section
including, but not limited to, the signing of any documents that convey to or
otherwise confirm Licensee's ownership of Licensee's Marks.

 
7
 
 
 
 
 
 
 
15.  
Liens

 
If any party obtains evidence of a lien filed against a Department or Store
relating to services or goods supplied to any of the parties hereto, the party
obtaining such evidence shall notify the other parties hereto of such lien
within three (3) business days of its receipt of notice of filing. The party
whose receipt of goods or services created such lien shall discharge the lien by
payment of the amount due the lien claimant within ten (10) days of receipt of
notice of filing, unless such party is in good faith contesting such lien
through appropriate proceedings.  SUPPLEMENTED BY AMENDMENT
 
16.  
Utilities, Services, and Telephones

 
(a)  
Licensor shall be responsible for the cost of water, light, power, heat, air
conditioning and janitorial services for each Department as provided to other
parts of the Store in which such Department is located.  Licensee shall be
responsible for the cost of all additional services including all charges
relating to the installation or use of telephones, the payroll of its employees,
all bookkeeping and other accounting activities relating to the operation of the
Departments for each Department.  Licensee, if it agrees in each instance, shall
reimburse Licensor for all other services, facilities, materials and supplies,
if any, that may be supplied to Licensee by Licensor.

 
(b)  
All direct Department telephone numbers are and shall remain identified with
Licensee.

 
17.  
Delivery of Wares

 
Licensee shall be responsible for arranging and paying for the transportation
and delivery of its Wares and other property to and from each Department. All
Wares returned to a Department shall be processed through the receiving and
return facilities of the Store in which such Department is located.
 
8

 
 
 
 


18.  
Insurance

 
(a)  
Third Party Liability

 
During the term hereof, Licensee shall obtain and maintain at its expense during
the term of this Agreement, a policy of Commercial General Liability Insurance,
including Contractual Liability and Premises Operations coverages, covering
Licensee's operations at each Department from an insurer or insurers reasonably
acceptable to Licensor.  The policy of insurance shall insure Licensee and
Licensor as an additional insured against all claims, actions or proceedings for
sums of money, damages, costs, penalties and losses (hereafter, "Claims"') and
all liability which may be imposed by law for loss of life, personal injury or
damage to property arising from or in any way connected with the operations of
Licensee and including but not limited to Claims:
 
(i)  
arising from or in connection with the sale of any Wares or the performance of
any Services by Licensee whether in the Store, Department or elsewhere;

 
(ii)  
relating to or asserting a defect or omission in any Wares sold or Services
provided by Licensee to any purchaser or user thereof; or

 
(iii)  
relating to acts, errors, omissions or defaults of Licensee or any of its
respective servants, agents, visitors or customers (collectively to "Insurable
Matters").

 
The policy of insurance shall provide coverage of at least [***] dollars [***)]
for each separate occurrence. Such insurance shall be endorsed to be primary to
and not contributory to any similar insurance carried by Licensor, and shall
contain a waiver of subrogation in favor of Licensor and severability of
interest clause.
 
(b)  
Fire and Extended Insurance

 
During the term hereof, Licensee shall obtain and maintain at its own expense
Property Insurance upon its Wares, personal property, fixtures and equipment in
the Store in an amount reasonably satisfactory to Licensor. Such insurance shall
contain a waiver of subrogation in a favor of Licensor.
 
(c)  
Notification to Licensor

 
Upon request from Licensor, Licensee shall furnish to Licensor, Certificates of
Insurance meeting the requirements of this Agreement and demonstrating that the
required coverages are in full force and effect. Licensee shall not make any
material change to such coverages without the prior written consent of Licensor,
which consent shall not be unreasonably withheld or delayed. Licensee shall
promptly notify Licensor of any material change to or cancellation of such
insurance coverages. Each insurance policy obtained and maintained pursuant to
the terms of this Agreement shall bear an endorsement or condition by the
insurer that the insurance shall be canceled only upon thirty (30) days prior
written notice by the insurer to the Licensor.
 
9
 
 
 
 
 
 
(d)  
Employee Fidelity Insurance

 
Licensee shall obtain and maintain during the term of this Agreement at its own
expense employee fidelity insurance in accordance with its past custom and
practice.
 
19.  
Indemnity

 
(a)  
Licensee shall at all times (both during and after the term hereof) indemnify
and hold harmless Licensor, its agents and employees, against and from any and
all actions, suits, liabilities, settlements, losses, damages, costs, charges,
reasonable counsel fees and all other expenses, relating to or arising from any
and all claims (whether founded or unfounded) of every nature or character
(including, but without limitation, claims for personal injury, death, libel,
slander, false arrest, detention or accusation, malicious prosecution, abuse of
process, assault and battery, damage to property or invasion or infringement of
any patent, trademark, copyright, right of privacy or any other tangible or
intangible personal or property right) (collectively, "Losses"), based upon or
arising out of Licensee's operation of the Departments, or the Licensee's sale,
use or installation of the Wares and Services, or any defect in the Wares and
Services or in any ingredient, product or component used in the Wares and
Services (or, in the event the Wares and Services shall be a service, used in
the performance of such service), or due to any negligence or dishonesty of, or
to any act of commission or omission by, Licensee or any of its employees or
agents, all except to the extent such Loss is caused by Licensor's negligent
actions or omissions or willful misconduct; and in case any action, suit or
proceeding shall at any time (either during or after the term hereof) be brought
against Licensor by reason of any such claim, the Licensee, if Licensor so
requests, shall resist and defend such action, suit or proceeding, at the sole
expense of Licensee, by reputable counsel.

 
(b)  
Licensor shall at all times (both during and after the term hereof) indemnify
and hold harmless Licensee, its agents and employees, against and from any and
all Losses, based upon or arising out of Licensor's operations, or the
Licensor's sale, use or installation of any products or services (other than the
Wares or Services), or any defect in any product or service rendered by Licensor
(other than the Wares or Services) or in any ingredient, product or component
used in such products or services(other than the Wares or Services), or due to
any negligence or dishonesty of, or to any act of commission or omission by,
Licensor or any of its employees or agents, all except to the extent such Loss
is caused by Licensee's negligent actions or omissions or willful misconduct;
and in case any action, suit or proceeding shall at any time (either during or
after the term hereof) be brought against Licensee by reason of any such claim,
Licensor, if Licensee so requests, shall resist and defend such action, suit or
proceeding, at the sole expense of the Licensor, by reputable counsel.

 
 
10
 
 
 
 
 
 
20.  
Risk of Loss or Damage

 
It is understood that Licensor will not maintain fire, theft or other insurance
covering the Wares and Services or any other property of the Licensee. Neither
Licensor, its agents or employees, nor any person to whom Licensor shall be
responsible (including the lessor of the property upon which any Store may be
located), shall be liable for damage to, or the loss or destruction of, the
Wares or other property of Licensee, its agents, employees or affiliates, except
to the extent that such damage may be attributable to the gross negligence or
willful misconduct of any such Person. Furthermore, neither Licensor, its agents
or employees, nor any person to whom Licensor shall be responsible (including
the lessor of the property upon which any Store may be located), shall have any
liability arising from (i) the interruption of Licensee's use of a Department or
(ii) any inability to provide any materials, supplies, services or facilities,
to the extent that the circumstances described in the preceding clauses (i) and
(ii) result from the performance of customary or necessary maintenance or
repairs, so long as such maintenance or repairs were not necessitated by the
gross negligence or willful misconduct of the Licensor or its agents or
employees.
 
21.  
Compliance with Laws: Taxes

 
Both Licensor and Licensee shall comply with all legislation, laws, ordinances
and orders applicable to each Store and Department, respectively, and shall
obtain all permits or certificates required by governmental authorities to
operate or maintain any such Store or Department, as applicable. Licensee shall
be liable for the payment, when due, of any income or personal property taxes
imposed, based or levied on, or allocable to, the Departments or Licensee, and
Licensor shall be liable for the payment, when due, of all sales taxes arising
from the Applicable Payments.
 
22.  
Termination of Agreement or Department in Certain Events

 
(a)  
Licensor or Licensee may terminate this agreement at any time upon at least
[***] days' prior written notice stating that the non-terminating party has
breached one or more of its obligations hereunder, unless the non-terminating
party cures such breach to the terminating party's reasonable satisfaction
within [***] days following the non-terminating party's receipt of written
notice of such breach; provided that, if Licensor breaches any provision of
Section 10 above, Licensee may terminate this agreement with [***] days' prior
written notice unless Licensor cures such breach to Licensee's reasonable
satisfaction within such [***] day period following Licensor's receipt of
written notice of such breach.

 
(b)  
If, solely as a result of the operation of a Department, Licensor is in
violation of the lease between Licensor and the landlord of a Store, Licensor
may, at its option, require such Department to cease operating; provided, in
such event, Licensor shall reimburse Licensee for Licensee's investment in the
construction, opening and operation of the Department, depreciated over the
lesser of a seven (7) year period or the amount of time remaining in the Term of
the Agreement.

 
11
 
 
 
 
 
 
 
 
(c)  
If Licensee's operation of a Department for any reason whatsoever, including,
without limitation, consumer protests or other picketing or any strike or
lockout, causes a material disruption in the operations of the Store in which
the Department is located, and such disruption continues for at least thirty
(30) days, then Licensor may, at its option and on thirty (30) days written
notice, require Licensee to close that Department immediately; provided, in such
event, Licensor shall reimburse Licensee for all costs and expenses incurred by
Licensee in constructing, opening and operating the Department (other than
operating costs incurred for the sole benefit of periods during which the
Department actually was operating (e.g., staff costs for periods during which
the Department was operating), plus all costs incurred in connection with the
closing of such Department, depreciated over seven (7) years. Notwithstanding
any other provision of this Agreement, except to the extent the disruption
giving rise to the Department closing arose out of Licensee's violation of law
or breach of this Agreement, Licensor may not seek to recover any amounts from,
or be indemnified by, Licensee in connection with the closing of the Department
or the disruption giving rise to the closing. If a Department is closed pursuant
to this Section in the same year it is opened, such Department still be credited
against the Minimum for that year.

 
(d)  
If any Store is destroyed or so substantially damaged as to be, in the opinion
of Licensor, inoperable and Licensor decides not to rebuild or repair such
Store, it shall notify Licensee of its decision as soon as practicable and the
license for the Department in such Store shall terminate on the third (3rd) day
after the giving of such notice.

 
(e)  
If Licensor discontinues its operation of a Store for any reason whatsoever,
Licensor may terminate this Agreement with respect to such Store (for so long as
such Store remains closed) by providing Licensee with sixty (60) days' prior
written notice.

 
(f)  
If there occurs with respect to Licensee, either directly or indirectly, whether
by operation of law or otherwise (a "Competitor Change in Control"), (i) a
consolidation with, or merger of Licensee with or into a Competitor (as defined
in Section 25 below); (ii) a Transfer or issuance of a controlling equity
interests in licensee to a Competitor; (iii) a sale of substantially all of the
assets of Licensee to a Competitor or (iv) any other transaction or related
series of transactions, and as a result of a transaction set forth in (i), (ii),
(iii) and (iv) above, one or more Competitors, individually or acting as a
group, acquires control, directly or indirectly, of Licensee, during the [***]
days following such transaction, Licensor may terminate this Agreement by
providing Licensee with [***] days prior written notice.

 
(g)  
 DELETED AND REPLACED BY AMENDMENT

 
(h)  
 DELETED AND REPLACED BY AMENDMENT

 
12
 
 
 
 
 
 
(i)  
Either party may terminate this Agreement if: (i) the non-terminating party
shall declare bankruptcy; (ii) any bankruptcy, reorganization arrangement or
other insolvency proceeding shall be commenced (whether with or without the
non-terminating party's consent) with respect to the non-terminating party; or
(iii) a receiver, trustee or liquidator shall be appointed with respect to the
non-terminating party or its properties.

 
23.  
Effect of Termination

 
Upon the termination or expiry of this Agreement in whole, or with respect to
one or more Departments, Licensee shall surrender to Licensor all space then
being utilized by the terminated Departments and remove all of its property from
the relevant Store within sixty (60) days from the date of such termination or
expiry. Upon such termination or expiry, but subject to the terms and conditions
of this Agreement, neither party shall be liable to the other for any costs,
claims, damages or expenses whatsoever (including without limitation loss of
future profits, revenue, cash flow or, generally, goodwill) arising from such
termination or expiry. Not withstanding such termination or expiry, the
provisions of this Agreement requiring payments to be made, costs or expenses to
be assumed or indemnities to be given, as well as the provisions regarding
confidentiality and the handling of customer lists and other information shall
continue in full force and effect and shall survive the expiration or earlier
termination of this Agreement. Termination of this Agreement shall in no way
affect the Licensee's continuing liability to customers of the Departments under
express or implied warranties with respect to Wares and Services.
 
24.  
Confidentiality

 
Each of the parties shall, and shall cause its directors, officers, agents,
employees, independent contractors, affiliates and subsidiaries to, hold in
confidence and, without the prior written consent of the party to whom the
information relates, not disclose to any person (except for any prospective or
actual partners, investors, lenders or purchasers of each party, provided that
the disclosing party requires such individuals or entities to agree to abide by
the confidentiality obligations of this Agreement and provided that the
disclosing party shall be liable for any breach of the confidentiality
obligations by such individuals or entities), or exploit for its own purposes,
any information received by it from any other party hereto (or any such party's
directors, officers, agents, employees, independent contractors, affiliates and
subsidiaries) during the Term of, or related to the subject matter or
performance of, this Agreement and any attachment hereto. Each party further
agrees that it shall use the information received by it from the other parties
hereto (or any such party's directors, officers, agents, employees, independent
contractors, affiliates and subsidiaries) only in connection with such party's
performance of its obligations under this Agreement and for no other purpose
whatsoever. For the avoidance of doubt, the confidential information of a party
shall include all information of a business nature relating to the pricing,
sales, promotions, marketing, assets, liabilities, processes or other business
affairs of such party and its customers, including without limitation any
training manuals or policies and the terms and conditions of this Agreement.
 
13
 
 
 
 
 
 
25.  
Exclusivity;

 
(a)  
 DELETED BY AMENDMENT

 
(b)  
Following a Permitted Change in Control, Licensee or its successor in interest
may Sells Wares and Services in stores owned or operated by the Competitors, so
long as Licensee does not in any way use the name "Kiddie Kandids" (or any name
that supplants "Kiddie Kandids" in accordance with Section 4 above) in
connection with such operations, or otherwise use substantially the same
"branding" in the operations in the Competitor's facilities as is used at
"Kiddie Kandids."

 
26.  
Assignments: Successors and Assigns

 
(a)  
Except in connection with a Permitted Change in Control and as set forth in
Section 26(d) below, the rights granted under this Agreement are personal to the
Licensee and are not assignable, in whole or in part, and will not inure to the
benefit of Licensee's successors or assigns.

 
(b)  
The consent of Licensor will not be required for a Permitted Change in Control.
Without limiting the foregoing, in the event of a Permitted Change in Control,
this Agreement will remain in full force and effect.

 
(c)  
As used in this Agreement, "Permitted Change in Control" means any (x) (i)
consolidation with, or merger of Licensee with or into any person or entity
other than a Competitor; (ii) a Transfer or issuance of a controlling equity
interests in licensee to any person or entity other than a Competitor; (iii) a
sale of substantially all of the assets of Licensee to any person or entity
other than a Competitor or (iv) any other transaction or related series of
transactions, and as a result of a transaction set forth in (i), (ii), (iii) and
(iv) above, one or more entities other than Competitors acquire control,
directly or indirectly, of Licensee, or (y) any Competitor Change in Control to
which Licensor consents.

 
(d)  
Licensor may assign this Agreement to any of its affiliates, subsidiaries,
parent companies or successors, so long as Licensor remains obligated by the
terms and liable for any breaches of this Agreement by its assignee.

 
27.  
General Provisions

 
(a)  
Severability - All clauses, terms and conditions hereof are severable and the
invalidity, illegality or unenforceability of any clause, term or condition
shall not affect the validity, enforceability or legality of the remaining
clauses, terms and conditions.

 
(b)  
Waiver - No supplement, modification, waiver or termination of this Agreement
shall be binding unless executed in writing by the party to be bound thereby. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions (whether or not similar) nor shall
such waiver constitute a continuing waiver unless otherwise expressly provided.

 
 
14
 
 
 
 
 
 
 
(c)  
 DELETED AND REPLACED BY AMENDMENT

 


(d)  
Entirety of Agreement and Governing Law - This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understanding both formal and informal.
This Agreement shall be construed and enforced in accordance with the laws of
the State of New York and the laws of the United States of America applicable
therein. The parties irrevocably consent to the exclusive jurisdiction of the
state and federal courts located in New York in connection with any action or
proceeding brought by  either party which arises  out of or relates to this
Agreement.

 
(e)  
Licensor - Licensee Relationship - This Agreement does not create, and shall not
be construed as creating, any relationship of principal and agent or of
partnership or of joint venture between the parties hereto, it being understood
that nothing contained herein, or any of the acts of the parties hereto, shall
be deemed to create any relationship between the parties hereto other than the
relationship of licensor and licensee.

 
(f)  
 DELETED AND REPLACED BY AMENDMENT

 
(g)  
Non-Solicitation - During the Term of this Agreement and for one (1) year
following the expiration of such Term, neither Licensor or any of its
subsidiaries or affiliates, on the one hand, nor Licensee or any of its
subsidiaries, on the other hand, shall directly or indirectly through another
Person (i) induce or attempt to induce any employee of the other party to leave
the employ of such other party, or otherwise solicit the employment of any such
employee or (ii) hire or employ any person who is or was an employee of such
other party.

 
(h)  
Licensor Operating and Employee Manuals - Licensor and Licensee shall work
together to review, and update as necessary, Licensor's training materials and
operations manuals insofar as such materials and handbooks deal with the
interaction between the respective employees of Licensor and Licensee.

 
(i)  
Counterparts - This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original.

 
[Remainder of page intentionally left blank; signature page to follow]
 
 
 
15


 
 
 
 


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 


Toys "R" Us - Delaware, Inc.
(Licensor)


By:/s/Richard Markee
                         _____________________________________
                         Richard Markee
                         President/CEO
 
Kiddie Kandids, LLC
(Licensee)
By:/s/C. Wayne Fox
                         _____________________________________
                         C. Wayne Fox
                         Co-CEO

 
16

 
 
 
 


APPENDIX TO AMENDED AND RESTATED LICENSE AGREEMENT
 
Item 1  
DELETED AND REPLACED BY AMENDMENT

 
Item 2  
WARES TO BE SOLD:

 
Customized photographic pictures and packages in connection with the Services
and customized photographic accessories in connection therewith, as well as
additional photographic accessories as approved by Licensor, which approval will
not be unreasonably withheld; provided, however, that such photographic
accessories shall be sold solely in connection with such customized photographic
pictures and shall not be sold or offered for sale separately from such
customized photographic pictures.
 
Item 3  
SERVICES TO BE PERFORMED:

 
Photography of babies, children, individuals and groups in accordance with
Licensee's past custom and practice.
 
Item 4  
DELETED AND REPLACED BY AMENDMENT

 
Item 5             DELETED AND REVISED BY AMENDMENT
 
 
 
17

 
 
 
 
 
ANNEX I   DELETED

 
 
 
 
ANNEX II
 
Collaborative Advertising and Marketing Activities
 
1.  
Licensee would like to be included in the Licensor's Baby Fest events with
advertising, sponsorship and special portrait offers.

 
2.  
Licensee would like to be included in some of Licensor's advertising space,
which would include an ad for Licensee with special offers, at Licensee's cost.

 
3.  
Licensee shall have a single point of contact at Licensor's for marketing,
advertising, partnerships and signage discussions and approvals.

 
4.  
Licensee shall have a designated location in Licensor's studios for the 22x28
signage which has been already approved by Licensor.

 



5.  
Ensure that all Licensor's managers are aware of signage designation for
Licensee in their studio. Have documentation given to all Managers and DM in
both organizations.

 



6.  
All Licensor's studios, which have a vestibule area, allow our Licensee sign to
be displayed at all times.

 



7.  
Have a semi-annual meeting with marketing and operations teams from Licensee and
Licensor.

 



8.  
Work together to enhance cooperation and collaboration between Licensor and
Licensee on the Baby Registry Program.

 



9.  
Work together to enhance cooperation and collaboration between Licensor and
Licensee on local promotion programs.

 



10.  
Work together to enhance cooperation and collaboration between Licensor and
Licensee local management teams within each Store.

 



11.  
Licensor will provide a merchandising fixture and a space to display the fixture
in each Licensor store adjacent to Licensee's photography studio.

 



 
 
 
18

 
 
 
 


ANNEX III
 


 
KIDDIE KANDIDS ASKS YOU FOR YOUR TELEPHONE NUMBER AND OTHER INFORMATION TO
PROVIDE BETTER SERVICE TO YOU
 
Kiddie Kandids is not affiliated with Babies "R" Us. Kiddie Kandids may ask you
for your home telephone number or other information. Kiddie Kandids may share
this information with its affiliates or third parties in accordance with Kiddie
Kandids' privacy policy, as it may be amended from time to time. For more
information about how we use this information, please call (    ) to request a
copy of Kiddie Kandids' privacy policy.  You will have no recourse against
Babies "R" Us, any of its affiliates or any of their respective directors,
managers, officers or employees for Kiddie Kandids use or sharing of your
information.
 
If you prefer not to volunteer this information, just tell us that you would
rather not. Thank you for being a valued customer of Kiddie Kandids.
 




























DETROIT.3915832.1
 